DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKay (US 5,343,880, cited in IDS).
Regarding claim 1, McKay teaches an applicator of cosmetic product for keratinous substances (Fig 1-2), comprising: a core (14a) that extends along a longitudinal axis, at least one block of porous material (22a; Col 2, Ln 11-18), and projecting elements (20a) extending from the core and at least partially passing through the porous material (via 24a).  
McKay further teaches in claim 5 wherein the porous material surrounds the core in cross section over at least an angular extent comprised between 450 and 360° (as shown in Fig 1); and in claim 6 wherein the core forms a support, the porous material at least partially covering one face of the core (as shown in Fig 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 23 are rejected under 35 U.S.C. 103 as being unpatentable over McKay.
Regarding claims 2-3, 23, McKay is silent regarding wherein the core is at least partially made of a polymer material by injection moulding and at least part of the projecting elements is produced in polymer material.  Instead, based on McKay’s disclosure, one of ordinary skill in the art would expect the core and projecting elements to be made of polymer material and by injection moulding.  Since there is nothing in the record which establishes that the use of injection moulded polymer material for the core or the projecting elements present a novel or unexpected result, it would have been prima facie obvious to modify McKay to obtain the invention as specified in claims 2-3 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of McKay.  MPEP 2144.04 (I).  
Claims 4, 7-11, 16-17, 19-22, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over McKay, in view of Schrepf (US 2001/0046406, cited in IDS).
	Regarding claims 4, 7-11, 16-17, 19-22, 24-25, McKay teaches substantially all features of the claimed invention except for the core comprises two arms, twisted together, and at least part of the projectingelements forming fibres gripped between the arms, etc.  
	Attention is directed to Schreph that teaches in claim 4 in which the core comprises two arms twisted together (¶ [19]) and at least part of the projecting elements (18) forming fibres gripped between the arms (as shown in Fig 1).  
Schrepf further teaches in claim 7 additional projecting elements that do not pass through the porous material (near 40 and 28, Fig 1); in claim 8 wherein the height of the projecting elements measured from the core, is greater than or equal to the thickness, measured from the core, of the said at least one block of porous material (¶ [21; therefore height equals thickness]); in claim 9 wherein the height of the projecting elements measured from the core is between 1 mm and 10 mm (¶ [21; therefore the height is equivalent to 4.6 mm which is within the range claimed); in claim 10 wherein the thickness measured from the core of the said at least one block of porous material is between 0.5 mm and 8 mm (¶ [21; therefore thickness is equivalent to 4.6 mm which is within the range claimed); in claim 11 wherein the porous material is cellular (¶ [19], per specification, foam is equivalent to cellular); in claim 16 wherein the block of porous material is attached to the core (¶ [18]); in claim 17 wherein the way in which the block of porous material is attached to the core is selected from mechanical fastening (¶ [18]); in claim 19 a stem (20, Fig 2), the core being attached to the stem (as shown in Fig 2); in claim 20 an applicator (10) and a container (44) containing the cosmetic product (46) to be applied; in claim 21 the applicator comprising a stem (20), the core being attached to the stem (as shown in Fig 2), the stem of the applicator being secured to a cap (22) that closes the container; in claim 22 wherein the container comprises a wiping member for wiping at least the projecting elements and/or the porous material when the applicator is withdrawn from the container (¶[25]); in claim 24 wherein the height of the projecting elements, measured from the core, is between 2 mm and 6 mm (¶ [21; therefore the height is equivalent to 4.6 mm which is within the range claimed); and in claim 25 wherein the thickness measured from the core of the said at least one block of porous material is between 1 mm and 5 mm (¶ [21; therefore thickness is equivalent to 4.6 mm which is within the range claimed).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the core used in McKay’s device with a twisted arms with projecting elements gripped between the arms or attached by mechanical fastening, wherein the height of the projecting elements is greater than or equal to the thickness of the block of porous material; wherein the height of the projecting elements is within a certain range; wherein the thickness of the porous block is within a certain range, and further comprising a stem connected to the core, a container and a cap, in view of Schrepf’s teaching.  Since both systems were art-recognized equivalents at the time of the invention and both systems were used for the same purpose, i.e., to store and dispense a cosmetic composition using an applicator, one of ordinary skill in the art would have found it obvious to make the substitution on the basis of its suitability for the intended use.
Claims 12-13, 15, 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over McKay, in view of Panda (US 6,312,180).
	Regarding claims 12-13, 26-27, 29, McKay teaches substantially all features of the claimed invention except for the porous material is selected from polymer foam with open porosity or cross linked polymer foams, and having certain PPI and density ranges.
	Attention is directed to Panda that teaches in claim 12 wherein the porous material is selected from polymer foams with open porosity (Col 2, Ln 54); in claim 13 wherein the polymer foam is selected from cross-linked polymer foams, cross-linked polyether, cross-linked polyester or cross-linked polyethylene (Col 2, Ln 57-58); in claim 
26 wherein the number of foam cells per unit length (PPI) that make up the porous material is between 20 and 50 PPI (Col 2, Ln 55); in claim 27 wherein the number of foam cells per unit length (PPI) that make up the porous material is approximately equal to 30 PPI (Col 2, Ln 55); in claim 29 wherein the density of the porous material is equal to approximately 30 kg/m3 (Col 2, Ln 58-59; therefore the density range disclosed is between 25.6 kg/m3 to 240.3 kg/m3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the porous block used in McKay’s device with open celled polymer foam or cross-linked polymer foams with the desired foam cells per unit length and density, in view of Panda’s teaching.  Since both systems were art-recognized equivalents at the time of the invention and both systems were used for the same purpose, i.e., to store and dispense a cosmetic composition using an applicator, one of ordinary skill in the art would have found it obvious to make the substitution on the basis of its suitability for the intended use.
Regarding claims 15 and 28, McKay teaches substantially all features of the claimed invention except for wherein the density of the porous material is between 15 kg/m3 and 60 kg/m3 and between 20 kg/m3 and 40 kg/m3.   Instead, Panda teaches wherein the density of the porous material is between 25.6 kg/m3 and 240 kg/m3 (Col 2, Ln 58-59).  Since Applicant has not disclosed that having a density of between 15 kg/m3 and 60 kg/m3 or between 20 kg/m3 and 40 kg/m3 for the porous material provides any unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the porous material of McKay’s device to have a density between 15-60 kg/m3 as claimed.  Such a modification would have been considered a mere design consideration.  MPEP 2144.04(IV)(A).   
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the modified device of McKay, as applied in claim 13.
Regarding claim 14, the modified device of McKay teaches substantially all features of the claimed invention except for wherein the number of foam cells per unit length (PPI) that make up the porous material is between 10 and 80 PPI.  Instead, Panda teaches the PPI is between 20 and 130 (Col 2, Ln 55).  Since Applicant has not disclosed that having a PPI between 10 and 80 PPI provides any unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the porous material of McKay’s device to have a PPI of 10-80.  Such a modification would have been considered a mere design consideration.  MPEP 2144.04(IV)(A).   
 
Allowable Subject Matter
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2018/0295969 to Drugeon et al, US 8,684,616 to Caulier and US 4,527,575 to Vasas are directed to the state of the art, e.g., a mascara applicator that comprises porous material and projecting elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613.  The examiner can normally be reached on Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754